DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/011,719 filed 09/03/2020. The current Application is a continuation of Applications 15/959,889, 14/277,404, 13/60,553, and 12/318,864. Claims 1-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The following reference(s) have not been considered:
Asai US 20090287696 A1. The publication number is incorrect for the Author listed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,776,820 (hereafter Pat. 820). the claims overlap in scope as shown below.
As per claim 1:
A digital jukebox provided at a venue, the digital jukebox comprising: 
a local memory; (See Pat. 820 claim 1, “a local memory;”)
a first communication interface configured to connect to a one or more remote computers including a central multimedia media server and a central advertisement server; (See Pat. 820 claim 1, “a first communication interface configured to connect to a one or more remote computers including a central multimedia media server and a central advertisement server;”)
a second communication interface configured to connect to a plurality of display devices located at the venue and physically separate from the digital jukebox, the plurality of display devices including display devices of a first type and display devices of a second type; (See Pat. 820 claim 1, “a second communication interface configured to connect to a plurality of display devices located at the venue and physically separate from the digital jukebox, the plurality of display devices including display devices of a first type and display devices of a second type;”)
a display; 
audio output devices; and 
at least one processing circuitry configured to: 
(See Pat. 820 claim 1, “a display; audio output devices; and at least one processing circuitry configured to:”)

play back, using the display and the audio output devices, said media received from the central multimedia media server and advertisements received from the central advertising server; (See Pat. 820 claim 1, “play back, using the display and the audio output devices, said media received from the central multimedia media server and advertisements received from the central advertising server;”)
selectively distribute at least some of the advertisements received from the central advertisement server, to the plurality of the display devices connected to the digital jukebox through the second communication interface, the selectively distributing to display devices of the first type being different from the selectively distributing to display devices of the second type, wherein the selectively distributing includes distributing advertisements to display devices of the first type based on a device type of the display devices of the first type and distributing advertisements to display devices of the second type based further on user information of users of the display devices of the second type. (See Pat. 820 claim 1, “selectively distribute at least some of the 

Non-Obvious Subject Matter
As currently claimed, the invention is directed towards a digital jukebox system comprising a first digital jukebox and a plurality of display devices of different types. The digital jukebox is comprised of a local memory, a first communication interface for communication with remote media server and remote advertisement server, a second communication interface for communicating with display devices including a first type and a second type, a display, an audio output device, and processing circuitry. The processing circuitry transmits location data of the jukebox to the remote servers and receives content from the media and advertisement servers and plays back the received content on the display and audio devices. The digital jukebox further selective distribute content through the second communication interface to the first and second types of display devices, and playing the content on the display devices connected via the 
The Examiner notes the following references:
  McHale et al. (US 20020038165 A1), which talks about a network system for restaurant/bars including interconnected stations including patron stations and jukebox stations.
Saint-Hilaire et al. (US 20030101294 A1), which talks about remote device interaction with a host computer including audio content playback.
Goci (US 20040010800 A1), which talks about a digital jukebox system including network connectivity and multiple display devices. 
Dion et al. (US 20080086379 A1), which talks about a digital jukebox including remote server access for content including other interconnected devices.
Although these references teach/suggest certain elements of the claimed invention such as having multiple displays for a jukebox, these references do not teach or suggest the configuration of devices as currently claimed such as the two communications interfaces or the interactions between the second communication interface and the different types of display devices aside from the display of the jukebox itself. Upon further search and consideration, while references such as those listed above teach/suggest the concept of a digital jukebox with multiple displays, these references do not teach or suggest the configuration of components as currently claimed. As such the Examiner has determined the invention to be non-obvious over the prior art.
The Examiner further notes the claimed invention is determined to be patent eligible. Although the invention includes limitations directed towards the distribution of advertisements (certain method of organizing human activity), the invention is significantly more. Similar to Bascom, the claimed invention is directed towards a unique configuration of components which performs the function of distributing content in a manner specific to the configuration. While the concept of distributing content is abstract, this is significantly more as this is directed towards a particular machine/environment. As such, the Examiner has determined the invention to be patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caspi et al. (US 20040174863 A1), which talks about managing media content over a network including computer devices acting as jukeboxes.
Lisitsa et al. (US 20040221088 A1), which talks about streaming content including remote servers for providing content to media players.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622